DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7, 9, 10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 2, Itoigawa (U.S. Pub. No. 2017/0032757) teaches a driving device (Itoigawa, driver IC 2, Figure 1) wherein the driving device comprises:
a RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2), which comprises a processor for receiving an image data and converting the image data into a RGB signal (Itoigawa, the logic block 27 controls various circuits integrated in the driver IC 2 in response to control data included in the reception data, and also performs image processing on image data, Figure 2, ¶ [0064]);
a C-PHY protocol processing module (Itoigawa, C-PHY block 24, Figure 2) and a D-PHY protocol processing module (Itoigawa, D-PHY block 25, Figure 2)  respectively connected to the RGB module (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2), wherein after the C-PHY protocol processing module receives the RGB signal, the C-PHY protocol processing module outputs a MIPI C-PHY signal as a processing result of processing of the RGB signal according to a MlPI C-PHY protocol standard (Itoigawa, The C-PHY block 24 performs signal processing                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI C-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0059]), and after the D-PHY protocol processing module receives the RGB signal, the D-PHY protocol processing module outputs a MIPI D-PHY signal as a processing result of processing of the RGB signal according to a MIPI D-PHY protocol standard (Itoigawa, The D-PHY block 25 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI D-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0061]);
a C-PHY/D-PHY selector (Itoigawa, selector 26, Figure 2) connected to the C-PHY protocol processing module (Itoigawa, C-PHY block 24, Figure 2) and the D-PHY protocol processing module (Itoigawa, D-PHY block 25, Figure 2) to selectively receive the MIPI C-PHY signal and the MIPI D-PHY signal, and outputting the MIPI C-PHY signal or the MIPI D-PHY signal so received; As shown in figure 2 of Itoigawa, the selector 26 receives the outputs from the C-PHY/D-PHY blocks and outputs to the logic block 27.
a C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and a D-PHY deserializer (Itoigawa, deserializer 44, Figure 2) connected to the C-PHY/D-PHY selector (Itoigawa, selector 26, Figure 2), wherein the C-PHY deserializer decodes the MIPI C-PHY signal and outputs a binary signal data sequence of the MIPI C-PHY signal, and the D-PHY deserializer decodes the MIPI D-PHY signal and outputs a binary signal data sequence of the MIPI D-PHY signal; The deserializers 
	Itoigawa does not expressly teach
multiple transmitters and multiple connection terminals connected to the C-PHY deserializer and the D-PHY deserializer, wherein the connection terminals are connected to the transmitters to receive the binary signal data sequences from the multiple transmitters and outputting the binary signal data sequences as a driving signal;
wherein the C-PHY protocol processing module and the D-PHY protocol processing module process the RGB signal of the image data to provide the MIPI C-PHY signal and the MIPI D-PHY signal, which are subsequently subject to deserialization to convert into the binary signal data sequences to be output through the multiple connection terminals, wherein the RGB signal of the image data is first processed by the C-{HY protocol processing module and the D-PHY protocol processing module first to provide a processing result that is subsequently deserialized to form the driving signal.
Aronson (U.S. Pub. No. 2007/0263713) teaches a digital video interface with
multiple transmitters and multiple connection terminals (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A), the transmitters are connected with the first deserializer and the second deserializer, and the connection terminals are connected with the transmitters to receive the binary signal data sequences and output a driving signal. As shown in 
The combination of Itoigawa and Aronson teaches C-PHY and D-PHY deserializsers outputting signals to the HDMI transmitters which provide data sequences to the display.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Itoigawa’s drive block to include Aronson’s HDMI data stream transmission because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Aronson’s HDMI data stream transmission permits high speed and quality display data transmission.  This known benefit in Aronson is applicable to Itoigawa’s drive block as they both share characteristics and capabilities, namely, they are directed to display driving devices.  Therefore, it would have been recognized that modifying Itoigawa’s drive block to include Aronson’s HDMI data stream transmission would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Aronson’s HDMI data stream transmission in display driving devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Itoigawa, as modified by Aronson, teaches the multiple transmitters providing four data sequences to the display.
Itoigawa, as modified by Aronson, still does not expressly teach
wherein the C-PHY protocol processing module and the D-PHY protocol processing module process the RGB signal of the image data to provide the MIPI C-PHY signal and the MIPI D-PHY signal, which are subsequently subject to deserialization to convert into the binary signal data sequences to be output through the multiple connection terminals, wherein the RGB signal of the image data is first processed by the C-PHY protocol processing module and the D-PHY protocol processing module first to provide a processing result that is subsequently deserialized to form the driving signal.
Itoigawa, as modified by Aronson, does not teach the circuit configuration as claimed. In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 3-7, 10, and 12-16, these claims are allowable as they depend upon allowable independent claim 2.

As to independent claim 9, Itoigawa (U.S. Pub. No. 2017/0032757) teaches a driving method (Itoigawa, driver IC 2 is a semiconductor device configured to drive the liquid crystal display panel 1, Figure 1, ¶ [0053]) wherein the driving method comprises the following steps:
Step S1: receiving an image data (Itoigawa, receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     and logic block 27, Figure 2) and converting the image data into a RGB signal (Itoigawa, the logic block 27 controls various circuits integrated in the driver IC 2 in response to control data included in the reception data, and also performs image processing on image data, Figure 2, ¶ [0064]);
Step S2: a C-PHY protocol processing module (Itoigawa, C-PHY block 24, Figure 2) receiving the RGB signal, and the C-PHY protocol processing module outputting a MIPI C-PHY signal as a processing result of processing of the RGB signal according to a MIPI C-PHY protocol standard (Itoigawa, The C-PHY block 24 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI C-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0059]), or a D-PHY protocol processing module (Itoigawa, D-PHY block 25, Figure 2) receiving the RGB signal, and the D-PHY protocol processing module outputting a MIPI D-PHY signal as a processing result of processing of the RGB signal according to a MIPI D-PHY protocol standard (Itoigawa, The D-PHY block 25 performs signal processing on the signals received from the receivers                         
                            
                                
                                    23
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    23
                                
                                
                                    2
                                
                            
                             
                        
                    and                         
                            
                                
                                    23
                                
                                
                                    3
                                
                            
                        
                     in accordance with the MIPI D-PHY specification, to thereby extract various data (such as control data and image data) transmitted from the host. Figure 2, ¶ [0061]);
Step S3: selectively receiving the MIPI C-PHY signal and the MIPI D-PHY signal by a C-PHY/D-PHY selector (Itoigawa, selector 26, Figure 2), and outputting the MIPI C-PHY signal or the MIPI D-PHY signal so received; As shown in figure 2 of Itoigawa, the selector 26 receives the outputs from the C-PHY/D-PHY blocks and outputs to the logic block 27.
Step S4: decoding the MIPI C-PHY signal by a C-PHY deserializer (Itoigawa, deserializer 35, Figure 2) and outputting a binary signal data sequence of the MIPI C-PHY signal, or decoding the MIPI D-PHY signal by a D-PHY deserializer (Itoigawa, deserializer 44, Figure 2) and outputting a binary signal data sequence of the MIPI D-PHY signal; The deserializers receive signals from the flipflops and combine that data into a binary sequence provided to the selector 26 through the C-PHY and D-PHY protocol processing.
Itoigawa does not expressly teach
Step S5: receiving the binary signal data sequence outputted by the first deserializer by a transmitter and outputting a binary signal through a connection terminal, or receiving the binary signal data sequence outputted by the second deserializer by the transmitter, and converting the binary signal data sequence into a differential signal and outputting the differential signal;
Aronson (U.S. Pub. No. 2007/0263713) teaches a digital video interface with
Step S5: receiving the binary signal data sequence outputted by the first deserializer by a transmitter and outputting a binary signal through a connection terminal (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A), or receiving the binary signal data sequence outputted by the second deserializer by the transmitter, and converting the binary signal data sequence into a differential signal and outputting the differential signal (Aronson, received signals are output as four data streams 128, which correspond to HDMI 110, Figure 2A). As shown in figure 2A of Aronson, the transmitters in the HDMI 110 receive signals from the de-serializer IC 126 and provide the data sequences to the display 130.
The combination of Itoigawa and Aronson teaches C-PHY and D-PHY deserializsers outputting signals to the HDMI transmitters which provide data sequences to the display.

	Thus, Itoigawa, as modified by Aronson, teaches the transmitters providing four data sequences to the display.
Itoigawa, as modified by Aronson, still does not expressly teach
wherein the C-PHY protocol processing module and the D-PHY protocol processing module process the RGB signal of the image data to provide the MIPI C-PHY signal and the MIPI D-PHY signal, which are subsequently subject to deserialization to convert into the binary signal data sequences to be output through the multiple connection terminals, wherein the RGB signal of the image data is first processed by the C-PHY protocol processing module and the D-PHY protocol processing module first to provide a processing result that is subsequently deserialized to form the driving signal.
Itoigawa, as modified by Aronson, does not teach the circuit configuration as claimed. In addition, no other prior art teaches, alone or in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691